EXHIBIT A AGREEMENT JOINT FILING OF SCHEDULE 13G The undersignedhereby agree to jointlyprepare and file with regulatory authorities an amended joint Schedule 13G and any futureamendments thereto reporting each of the undersigned's ownership of securities of Pharma-Bio Serv, Inc. and hereby affirm that such Schedule 13G is being filed on behalf of each of the undersigned. Krovim LLC By Nesher, LLC Dated: February 9, 2011 New York, New York By: /s/ Dov Perlysky Dov Perlysky Managing Member Dated: February 9, 2011 New York, New York /s/ Dov Perlysky Dov Perlysky LDP Family Partnership LP Dated: February 9, 2011 New York, New York By: /s/Laya Perlysky Laya Perlysky General Partner
